Case 20-61126-sms      Doc 27   Filed 08/27/20 Entered 08/27/20 18:06:38     Desc Main
                                Document     Page 1 of 3



                    IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

   IN RE:                                    {      CHAPTER 13
                                             {
   AMY ELIZABETH BARNES                      {      CASE NO. 20-61126-SMS
                                             {
            DEBTOR                           {

                   DEBTOR’S NOTICE TO WITHDRAW DOCUMENT

            COMES NOW Debtor and hereby withdraws the Objection to Claim of Internal

   Revenue Service, Claim No. 2, Docket Number 25 filed on June 16, 2020.

                                             Respectfully submitted,


   This 27th day of August, 2020.


                                                    /s/
                                             Shawn J. Eisenberg
                                             Attorney for Debtor
                                             Georgia Bar No. 128077
                                             Eisenberg Law, LLC
                                             P. O. Box 683153
                                             Marietta, GA 30068
Case 20-61126-sms       Doc 27    Filed 08/27/20 Entered 08/27/20 18:06:38             Desc Main
                                  Document     Page 2 of 3



                    IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

   IN RE:                                        {      CHAPTER 13
                                                 {
   AMY ELIZABETH BARNES                          {      CASE NO. 20-61126-SMS
                                                 {
                  DEBTOR                         {

                                CERTIFICATE OF SERVICE

           I, Shawn Eisenberg, attorney for Debtor, certify that the below listed parties and
   the attached service list have been served with a true and correct copy of the attached
   pleadings by placing a copy of same in a properly addressed envelope with adequate
   postage thereon and deposited in the United States Mail.

   Mary Ida Townson (served via ECF)
   Chapter 13 Trustee
   Suite 2200
   191 Peachtree Street, NE
   Atlanta, GA 30303-1740

   Amy Elizabeth Barnes
   886 Wanda Circle SW
   Marietta, GA 30008

   U.S. Trustee (served via ECF)
   Office of the United States Trustee
   362 Richard Russell Building
   75 Ted Turner Drive, SW
   Atlanta, GA 30303

   U.S. Department of Justice
   United States Attorney’s Office – NDGA
   75 Ted Turner Drive, SW
   600 Richard B. Russell Federal Building
   Atlanta, Georgia 30303-3309

   Internal Revenue Service
   PO Box 7346
   Philadelphia, PA 19101-7346
Case 20-61126-sms      Doc 27    Filed 08/27/20 Entered 08/27/20 18:06:38   Desc Main
                                 Document     Page 3 of 3



   INTERNAL REVENUE SERVICE
   401 W PEACHTREE ST, NW
   M/S 334-D
   ATLANTA, GA 30308-3539
   ATTN: ROBIN HARRIS

   Department of Justice, Tax Division
   Civil Trial Section, Southern Region
   P. O. Box 14198
   Ben Franklin Station
   Washington, D. C. 20044

   United States Attorney General
   U.S. Department of Justice
   950 Pennsylvania Avenue, NW
   Washington, DC 20530-0001

   Dated: August 27, 2020

                                                  Respectfully Submitted,

                                                           /s/
                                                  Shawn J. Eisenberg
                                                  Attorney for Debtor
                                                  Georgia Bar No. 128077
                                                  Eisenberg Law, LLC
                                                  P. O. Box 683153
                                                  Marietta, GA 30068
